--------------------------------------------------------------------------------

Exhibit 10.162
 
SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT, dated June 6, 2014, (the "Agreement"), is made by and
between Compuware Corporation, a Michigan corporation (the "Company"), and
Joseph R. Angileri (the "Executive").


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board wishes to assure stability and continuity of management and
recognizes that organizational changes and that the possibility of such changes
may adversely affect the retention of senior management personnel; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances whether or not
arising from the possibility of a Change in Control; and


WHEREAS, the Company and the Executive have entered into a Severance Agreement,
dated October 28, 2013 (the "Prior Agreement"); and


WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.               Defined Terms.  The definitions of capitalized terms used in
this Agreement are provided in the last Section hereof.
 
2.               Term of Agreement.  The Term of this Agreement shall commence
on the date hereof and shall continue in effect through December 31, 2016;
provided, however, that commencing on January 1, 2017 and each January 1
thereafter, the Term shall automatically be extended for one additional year
unless, not later than fifteen (15) months prior to the expiration of the
then-current Term, the Company or the Executive shall have given notice not to
extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire twenty-four (24)
months following the date on which such Change in Control occurred.
1

--------------------------------------------------------------------------------

3.               Company's Covenants Summarized.  In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the CIC Severance
Payments, the Severance Payments and the other payments and benefits described
herein.  Neither CIC Severance Payments nor Severance Payments shall be payable
under this Agreement unless there shall have been a termination of the
Executive's employment with the Company during the Term.  This Agreement shall
not be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.


4.               The Executive's Covenants.  The Executive agrees that, subject
to the terms and conditions of this Agreement, in the event of a Potential
Change in Control during the Term, the Executive will remain in the employ of
the Company until the earliest of (i) a date which is six (6) months from the
date of such Potential Change in Control, (ii) the date of a Change in Control,
or (iii) the date of termination of the Executive's employment for any reason.


5.          Compensation Other Than CIC Severance Payments or Severance
Payments.


5.1            Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive's full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive's full salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period (other than any disability plan), until the Executive experiences a
separation from service from the Company by reason of the Executive's
Disability.


5.2            If the Executive's employment shall be terminated for any reason
during the Term, the Company shall pay the Executive's full salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company's compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.
 
5.3            If the Executive's employment shall be terminated for any reason
during the Term, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits as such payments become due.  Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason.
2

--------------------------------------------------------------------------------

6.               CIC Severance Payments and Severance Payments.


6.1            Subject to Section 6.3 hereof, if the Executive's employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
("CIC Severance Payments"), in addition to any payments and benefits to which
the Executive is entitled under Section 5 hereof.  For purposes of this
Agreement, the Executive's employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive's employment is terminated by the Company
without Cause prior to a Change in Control (but only if a Change in Control
occurs no later than six (6) months following the Executive's termination of
employment) and such termination was at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his employment for
Good Reason prior to a Change in Control (but only if a Change in Control occurs
no later than six (6) months following the Executive's termination of
employment) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such Person, or (iii) the Executive's employment
is terminated by the Company without Cause or by the Executive for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a Change in Control (but
only if a Change in Control occurs no later than six (6) months following the
Executive's termination of employment).


 (A)        In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one and one-half times the sum of
(i) the Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive's
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.


 (B)         For the eighteen month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after-tax cost to the Executive than the after-tax cost to the
Executive immediately prior to such date or occurrence.  Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during the eighteen  month period following the Executive's
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the after tax cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circum­stance constituting Good
Reason.
3

--------------------------------------------------------------------------------

 (C)         Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive an amount, in cash, equal to
the sum of (i) any unpaid incentive compensation which has been allocated or
awarded to the Executive for a completed fiscal year preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the Amount the
Executive would have earned with respect to the year in which the Date of
Termination occurs, calculated by multiplying the award that the Executive would
have earned for such year as if all applicable performance metrics had been
achieved at the target level, by the fraction obtained by dividing the number of
full months and any fractional portion of a month during such year through the
Date of Termination by twelve (12).


 (D)         Notwithstanding any provision of the Company's Amended and Restated
Long Term Incentive Plan, any other long term incentive plan, or any award
agreement entered into thereunder, (i) all unvested stock options held by the
Executive on the Date of Termination shall vest and become exercisable on the
Date of Termination, with the amount to be vested to be determined as if all
applicable performance metrics had been achieved at the target level, and all
stock options held by the Executive on the Date of Termination shall remain
outstanding until their regularly-scheduled expiration date, determined as if
the Executive's employment had not terminated; (ii) all unvested restricted
stock units held by the Executive on the Date of Termination shall vest on the
Date of Termination; and (iii) all long-term cash awards held by the Executive
on the Date of Termination shall vest on the Date of Termination, with the
amount to be vested to be determined as if all applicable performance metrics
had been achieved at the target level.


6.2            Subject to Section 6.3 hereof, if (i) the Executive's employment
is terminated during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason and
(ii) Section 6.1 is inapplicable, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.2
("Severance Payments"), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof.


 (A)         In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one and one-half times the sum of
(i) the Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive's
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.
4

--------------------------------------------------------------------------------

 (B)          For the eighteen month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after-tax cost to the Executive than the after-tax cost to the
Executive immediately prior to such date or occurrence.  Benefits otherwise
receivable by the Executive pursuant to this Section 6.2(B) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during the eighteen month period following the Executive's termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the
first occurrence of an event or circumstance constituting Good Reason.


 (C)         Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive an amount, in cash, equal to
the sum of (i) any unpaid incentive compensation which has been allocated or
awarded to the Executive for a completed fiscal year preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the Amount the
Executive would have earned with respect to the year in which the Date of
Termination occurs, calculated by multiplying the award that the Executive would
have earned for such year as if all applicable performance metrics had been
achieved at the target level, by the fraction obtained by dividing the number of
full months and any fractional portion of a month during such year through the
Date of Termination by twelve (12).


 (D)         Notwithstanding any provision of the Company's Amended and Restated
Long Term Incentive Plan, any other long term incentive plan, or any award
agreement entered into thereunder, (i) all unvested stock options held by the
Executive on the Date of Termination shall vest and become exercisable on the
Date of Termination, with the amount to be vested to be determined as if all
applicable performance metrics had been achieved at the target level, and all
stock options held by the Executive on the Date of Termination shall remain
outstanding until their regularly-scheduled expiration date, determined as if
the Executive's employment had not terminated; (ii) all unvested restricted
stock units held by the Executive on the Date of Termination shall vest on the
Date of Termination; and (iii) all long-term cash awards held by the Executive
on the Date of Termination shall vest on the Date of Termination, with the
amount to be vested to be determined as if all applicable performance metrics
had been achieved at the target level.
5

--------------------------------------------------------------------------------

6.3            (A)         Notwithstanding any other provisions of this
Agree­ment, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
Change in Control or the termination of the Executive's employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the CIC Severance Payments
and the Severance Payments, being hereinafter referred to as the "Total
Payments") would be subject (in whole or part), to the Excise Tax, then, after
taking into account any reduction in the Total Payments provided by reason of
section 280G of the Code in such other plan, arrangement or agreement, the
portion of the Total Payments that does not constitute deferred compensation
within the meaning of section 409A of the Code shall first be reduced and the
portion of the Total Payments that does constitute deferred compensation within
the meaning of section 409A of the Code shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).
 
 (B)         For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a "payment" within the meaning
of section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel ("Tax Counsel") reasonably acceptable to the Executive, does not
constitute a "parachute payment" within the meaning of section 280G(b)(2) of the
Code (including by reason of section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
in accordance with the principles of sections 280G(d)(3) and (4) of the Code.


 (C)         At the time that payments are made under this Agree­ment, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).  If the Executive objects to the Company's calculations, the Company
shall pay to the Executive such portion of the Severance Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of subsection A of this Section 6.3.
6

--------------------------------------------------------------------------------

6.4            Subject to the provisions of Section 15 hereof, the payment
provided in subsections (A) and (C) of Sections 6.1 and 6.2 hereof shall be made
not later than the fifth day following the Date of Termination.  Notwithstanding
the above, to the extent the Executive is terminated (i) following a Change in
Control but prior to a change in ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company
(within the meaning of section 409A of the Code) or (ii) prior to a Change in
Control in a manner described in Sections 6.1 or 6.2, to the extent required to
avoid accelerated or additional tax under section 409A of the Code, amounts
payable to the Executive hereunder, to the extent not in excess of the amount
that the Executive would have received under any other pre-Change in Control
severance plan or arrangement with the Company had such plan or arrangement been
applicable, shall be paid at the time and in the manner provided by such plan or
arrangement and the remainder shall be paid to the Executive in accordance with
the provisions of this Section 6.4.


6.5            The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder.  Such payments shall be made within five (5)
business days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided that in no event will payment be made for
requests that are submitted later than December 15th of the year following the
year in which the expense is incurred.


7.              Termination Procedures and Compensation During Dispute.


7.1            Notice of Termination.  During the Term, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 10 hereof.  For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.  Further, a Notice of Termination for Cause is required to include a
copy of a resolu­tion duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.
 
7.2            Date of Termination.  "Date of Termination," with respect to any
purported termination of the Executive's employment during the Term, shall mean
(i) if the Executive's employment is terminated for Disability after a Change in
Control, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).
7

--------------------------------------------------------------------------------

8.              No Mitigation.  The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof.  Further,
except as specifically provided in Sections 6.1(B) or 6.2(B) hereof, no payment
or benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.


9.              Successors; Binding Agreement.


9.1            In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


9.2            This Agreement shall inure to the benefit of and be enforceable
by the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10.            Notices.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
regis­tered mail, return receipt requested, postage prepaid, addressed, if to
the Executive, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


 To the Company:
 Compuware Corporation
 One Campus Martius
 Detroit, MI 48226


 Attention:  Chief Executive Officer
8

--------------------------------------------------------------------------------

11.            Miscellaneous.  No provision of this Agreement may be modi­fied,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement supersedes any
other agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party,
including the Prior Agreement.   The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Michigan.  All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 hereof) shall survive such expiration.


12.            Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


13.            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


14.            Settlement of Disputes; Arbitration.


14.1         All claims by the Executive for benefits under this Agreement shall
be directed to and determined by the Board and shall be in writing.  Any denial
by the Board of a claim for benefits under this Agreement shall be delivered to
the Executive in writing and shall set forth the specific reasons for the denial
and the specific provisions of this Agreement relied upon.  The Board shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim and shall further allow the Executive to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that the Executive's claim has been denied.  Notwithstanding the above, in the
event of any dispute, any decision by the Board hereunder shall be subject to a
de novo review by the arbitrator.


14.2         Any further dispute or controversy arising under or in connec­tion
with this Agreement shall be settled exclusively by arbitration in the city and
state of the Executive's principal residence as of the date of the Change in
Control, in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply.  Judgment may be entered on the arbitrator's award
in any court having jurisdiction.
9

--------------------------------------------------------------------------------

15.            Section 409A.   The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Code to the extent
subject thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith.  Notwithstanding anything contained herein to the
contrary, to the extent required to avoid the application of an accelerated or
additional tax under section 409A of the Code, the Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement until such time as the Executive is considered to have incurred a
"separation from service" from the Company within the meaning of section 409A of
the Code.  Each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separately identified payment for purposes of section
409A of the Code, and any payments that are due within the "short term deferral
period" as defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  To the extent required
to avoid the application of an accelerated or additional tax under section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive's termination of employment shall instead be
paid on the first business day after the date that is six months following the
Executive's termination of employment (or upon the Executive's death, if
earlier).  To the extent required to avoid an accelerated or additional tax
under section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not affect amounts reimbursable or provided in any subsequent
year.


16.            Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:


 (A)        "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


 (B)         "Base Amount" shall have the meaning set forth in section
280G(b)(3) of the Code.


 (C)          "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.


 (D)         "Board" shall mean the Board of Directors of the Company.


 (E)          "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.  For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company.


10

--------------------------------------------------------------------------------

 (F)           A "Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


 (I)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities ac­quired directly from the
Company or its Affiliates) representing 35% or more of the combined voting power
of the Company's then out­standing securities, excluding any Person who becomes
such a Bene­ficial Owner in connection with a transaction described in clause
(i) of paragraph (III) below; or


 (II)         the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individ­uals who, on the date
hereof, constitute the Board and any new direc­tor (other than a director whose
initial assumption of office is in connection with an actual or threatened
(whether publicly or privately) election contest, including but not limited to a
consent solicitation, relating to the election of direc­tors of the Company)
whose appointment or election by the Board or nomination for election by the
Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previ­ously so approved or recommended; or


(III)        there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the Company, the entity surviv­ing such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or be­comes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 35% or more of the combined
voting power of the Company's then outstanding securities; or


 (IV)      the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Com­pany of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Com­pany's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof; or
 
 (V)        The Company ceases to own substantially all of the assets of both
its Application Performance Management and Mainframe business units, whether by
way of spin off, one or more sales of subsidiaries or assets, or otherwise.
11

--------------------------------------------------------------------------------

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred  (other than pursuant to clause (V) of the definition of Change in
Control) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


 (G)         "CIC Severance Payments" shall have the meaning set forth in
Section 6.1 hereof.


 (H)        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.


 (I)           "Company" shall mean Compuware Corporation and, except in
determining under Section 16(F) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.  Where appropriate in the context, "Company" shall also include
any subsidiary of Compuware.


 (J)          "Date of Termination" shall have the meaning set forth in Section
7.2 hereof.


 (K)        "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termina­tion is given, the Executive shall not have
returned to the full-time performance of the Executive's duties.


 (L)         "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.


 (M)       "Excise Tax" shall mean any excise tax imposed under section 4999 of
the Code.


 (N)        "Executive" shall mean the individual named in the first para­graph
of this Agreement.


 (O)        "Good Reason" for termination by the Executive of the Executive's
employment shall mean, either:
12

--------------------------------------------------------------------------------

(I)            the occurrence (without the Executive's express written consent
which specifically references this Agreement) after any Change in Control, or
prior to a Change in Control under the circumstances described in clauses (ii)
and (iii) of the second sentence of Section 6.1 hereof (treating all references
in paragraphs (1) through (7) below to a "Change in Control" as references to a
"Potential Change in Control"), of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (1), (5), (6), (7) or (8) below, such act or failure
to act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:



 
(1)
the assignment to the Executive of any duties materially inconsistent with the
Executive's status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the Change in Control including,
without limitation, if the Executive was, immediately prior to the Change in
Control, an execu­tive officer of a public company (as defined under Section 16
of the Securities Exchange Act of 1934), any such alteration attributable to the
Executive ceasing to be an executive officer of a public company;




 
(2)
a reduction by the Company in the Executive's annual base salary as in effect on
the date hereof or as the same may be increased from time to time;




 
(3)
the relocation of the Executive's principal place of employment to a location
more than 25 miles from the Execu­tive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;




 
(4)
the failure by the Company to pay to the Execu­tive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

13

--------------------------------------------------------------------------------

 
(5)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immedi­ately prior to the Change in Control which is
material to the Execu­tive's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Execu­tive's participation relative to
other participants, as existed immedi­ately prior to the Change in Control;




 
(6)
the failure by the Company to continue to pro­vide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, health and accident,
disability or other plans in which the Executive was participating immediately
prior to the Change in Control and which are material to the Executive's total
compensation (except for across the board changes similarly affecting all
executives of the Company and all executives of any Person in control of the
Company) or the taking of any other action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at the time of the Change
in Control;




 
(7)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termina­tion satisfying the requirements of Section 7.1
hereof; for purposes of this Agreement, no such purported termination shall be
effective.  The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness; or




 
(8)
the failure of the Company to obtain assumption and agreement by a successor of
the Company to perform this Agreement as provided in Section 9.1.



(II)         the occurrence (without the Executive's express written consent
which specifically references this Agreement) prior to a Change in Control,
other than under the circumstances described in clauses (ii) and (iii) of the
second sentence of Section 6.1 hereof, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraph (1), (5), (6) or (7) below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:
14

--------------------------------------------------------------------------------

 
(1)
the assignment to the Executive of any duties materially inconsistent with the
Executive's status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the date hereof;




 
(2)
a reduction by the Company in the Executive's annual base salary as in effect on
the date hereof or as the same may be increased from time to time;




 
(3)
the relocation of the Executive's principal place of employment to a location
more than 25 miles from the Executive's principal place of employment
immediately prior to the date hereof or the Company's requiring the Executive to
be based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company's business to an
extent substantially consistent with the Executive's present business travel
obligations;




 
(4)
the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;




 
(5)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the date hereof which is
material to the Executive's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive's participation relative to
other participants, as existed immediately prior to the date hereof;




 
(6)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, health and accident,
disability or other plans in which the Executive was participating immediately
prior to the date hereof and which are material to the Executive's total
compensation (except for across the board changes similarly affecting all
executives of the Company and all executives of any Person in control of the
Company) or the taking of any other action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive as of the date hereof;

15

--------------------------------------------------------------------------------

 
(7)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 7.1
hereof; for purposes of this Agreement, no such purported termination shall be
effective.  The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness.



The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided that the Executive provides the Company with a
written Notice of Termination within ninety (90) days following the occurrence
of the event constituting Good Reason.  In no event will the Executive have Good
Reason to terminate employment unless such act or failure to act results in a
material negative change to the Executive's employment that has not been cured
within 30 days after a Notice of Termination is delivered by the Executive to
the Company.


 (P)         "Notice of Termination" shall have the meaning set forth in Section
7.1 hereof.

 
 (Q)        "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their owner­ship of stock of the Company.


 (R)         "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:


(I)            the Company enters into an agreement, the con­summation of which
would result in the occurrence of a Change in Control;


(II)         the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;


(III)        any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or


16

--------------------------------------------------------------------------------

(IV)          the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.


 (S)          "Severance Payments" shall have the meaning set forth in Section
6.2 hereof.


 (T)         "Tax Counsel" shall have the meaning set forth in Section 6.3
hereof.


 (U)         "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


 (V)         "Total Payments" shall mean those payments so described in Section
6.3 hereof.
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
COMPUWARE CORPORATION
 
 
 
 
 
By:
/s/ Robert C. Paul
 
 
 
Robert C. Paul
 
 
 
Its: President & Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Joseph R. Angileri
 
 
 
Joseph R. Angileri
 


 
18

--------------------------------------------------------------------------------